Citation Nr: 0517929	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  94-18 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
service-connected low back disability.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to January 
1989.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the RO, 
which evaluated the appellant's low back disorder as 40 
percent disabling.

The RO initially assigned a 10 percent evaluation to the 
veteran's service-connected low back disability.  By 
September 1997 rating decision, however, the RO granted an 
increased rating of 40 percent for the veteran's service-
connected low back disability.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in April 2000.  See 38 C.F.R. § 
20.704(e) (2004).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.

In November 2000 and in September 2003, the Board remanded 
the case to the RO for additional development of the evidence 
and other action. 


FINDING OF FACT

The veteran's service-connected low back disability diagnosed 
as mechanical low back pain is manifested by no more than 
very slight intermittent limitation of motion without 
significant or permanent loss of spinal function, neurologic 
symptoms, or abnormal radiologic findings.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for the veteran's mechanical low back disability have not 
been met at any time during the appellate period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Codes 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 38 C.F.R. § 5237 (2004) (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  The veteran, 
moreover, has been accorded ample opportunity to present 
evidence and argument on his behalf, and the Board notes that 
he opted to forego his right to a hearing before a Veterans 
law Judge.  

Further, by February 2004 statement of the case, September 
1997, May 1999, September 2002, and February 2005 
supplemental statements of the case, and April 2004 letter he 
has been notified of the evidence needed to establish the 
benefit sought, and he has been advised via the April 2004 
letter and February 2005 supplemental statement of the case 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As well, the veteran was afforded several 
orthopedic examinations that took place in Germany, where the 
veteran has resided since the mid 1980's.  The RO arranged 
for translation of the examination reports.  

Consequently, the Board concludes that VA's twin statutory 
duties to provide adequate notice and assistance to the 
veteran have been satisfied.

The Board observes that two hospital documents dated December 
1, 2003 that relate to treatment following an automobile 
accident have not been translated.  One such document appears 
to be a summary of emergency room treatment and the other is 
a radiologic report.  Normally, VA would be required to 
obtain an official translation of the records.  

The Board concludes, however, that medical documentation 
related to injuries suffered after service is not pertinent 
to the Board's inquiry, which centers on a low back 
disability that is etiologically linked to service.  Clearly, 
if any further low back disability resulted from the December 
2003 automobile accident, such increase in disability is 
separate and apart from the progression the veteran's 
service-connected low back disability.  VA is not required to 
provide assistance where no benefit would flow to the 
veteran, and no translation services need be provided.  See 
38 U.S.C.A. § 5103A.

Additionally, the Board recognizes that the veteran's low 
back was last examined in June 2002 and that further low back 
disability may have resulted from the December 2003 
automobile accident.  The Board concludes, however, that the 
June 2002 orthopedic examination is a reliable portrait of 
the extent of the veteran's low back disability absent any 
aggravation superimposed by a subsequent injury.  Thus, any 
additional examination at this time would serve no useful 
purpose and need not be conducted.  Id.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.

Factual Background 

The veteran was discharged from service in January 1989.  In 
June 1990, he filed a claim of service connection for, in 
pertinent part, a low back disability.

On May 1989 VA medical examination, the veteran reported 
"constant back pain."  He provided a history of a back 
injury in 1984 while playing football in service.  The 
veteran denied radiation of pain into the lower extremities.  
The examiner observed that the veteran was able to stand 
erect, but there was paravertebral muscle spasm in the lumbar 
region and tenderness to palpation.  Low back range of motion 
was from zero to 85 degrees of flexion and zero to 25 degrees 
of extension.  A May 1989 X-ray study of the low back 
revealed residuals of an injury to the low back.

In conjunction with October 1991 fee-basis VA medical 
examinations, the veteran again reported chronic back pain.  

On October 1991 medical examination, the physician found no 
neurologic deficits.  On the orthopedic portion of the 
examination, the spinal column was said to be physiologically 
bent.  There was tapping pain at the junction point of the 
thoracic and lumbar spines.  There was no sign of deformity 
or acute inflammation.  Finger-floor distance was five 
centimeters.  The large joints were freely mobile.  

By February 1992 rating decision, the RO granted service 
connection for chronic lumbosacral strain to which it 
assigned a 10 percent disability evaluation effective January 
21, 1989.

On April 1997 fee-basis VA medical examination, the veteran 
reported constant low back pain and occasional numbness in 
the legs and feet.  He indicated that sneezing exacerbated 
low back pain.  He complained of morning stiffness of the 
entire back, difficulty bending and straightening the back, 
and numbness of the legs.  The examiner noted unremarkable 
posture and normal gait.  Upon forward bend, the veteran's 
fingers were 23 inches from the floor.  Paraspinal 
musculature was hard, tense, and painful on palpation, and 
there was marked paraspinal muscle spasm extending throughout 
the lumbar spine.  There was mild pain on tapping at the L5-
S1 joint and on the sacroiliac joints bilaterally.  No motor 
or neurologic deficits were noted.  The examiner found no 
incoordination, and endurance was normal.  There was weakness 
with bending to lift objects and fatigability on prolonged 
standing or sitting.  The veteran was able to perform normal 
working movements with sufficient excursion but with reduced 
strength and reduced speed.  A lumbar spine X-ray study 
revealed normal results.  The examiner diagnosed mechanical 
low back pain.

By September 1997 rating decision, the RO granted an 
increased rating of 40 percent for the veteran's service-
connected low back disability effective January 21, 1989.

On June 2002 fee-basis VA medical examination, the veteran 
complained that sneezing exacerbated low back pain.  He 
reported morning stiffness and clumsiness of the entire back 
and complained of difficulties bending and straightening his 
back.  He also experienced pain at the lumbosacral junction 
and mild numbness at the third toes bilaterally.  He 
indicated that back symptoms occurred after prolonged 
standing, prolonged physical activity, and false movements.  
To treat pain, he used over the counter analgesics and heat.

The examiner noted that the veteran arrived late for his 
appointment.  Under time pressure, his gait was quick and 
"absolutely fluent."  There was no evidence of any gross 
disabling factor limiting the ranges of motion of the upper 
and lower extremities and of the spine.  According to the 
examiner, this remained the case until the veteran felt 
"directly in the examination situation."  He managed to 
undress easily, and while removing his pants, he raised his 
knees without obvious effort.  One-leg stands were stable and 
easily achieved.  The examiner stated that while feeling 
unobserved as he was undressing, the veteran could bend and 
straighten his spine quickly and far without visible effort.  
The examiner observed that placing clothes on a chair 
required a combination of lateral bending/rotation of the 
spine, which the veteran performed quickly, nonreluctantly, 
and without apparent difficulty.

The veteran's spine was straight, and there was no axis 
deviation to either side.  There was no pelvic tilt, and the 
back muscles were normally developed.  

During range of motion testing, the veteran complained of 
pain.  According to the examiner, he displayed conscious 
muscular resistance and exaggerated his limitation of forward 
flexion.  Indeed, according to the examiner, the veteran bent 
much further when undressing just a few moments prior.  

When observed, the veteran's range of motion was as follows: 
forward flexion from zero to 40 degrees; extension from zero 
to 20 degrees.  When unobserved, the veteran's range of 
motion was as follows: forward flexion was from zero to 90 
degrees and extension from zero to 25 degrees.  Regarding 
pain on forward flexion and extension, the examiner indicated 
that such could not be assessed due to the veteran's 
unreliable behavior and insufficient cooperation.  There was 
no incoordination, weakness, fatigability, instability, or 
abnormal movement.  

Lateral flexion of the spine was from zero to 20 degrees on 
the right and from zero to 24 degrees on the left.  According 
to the veteran, pain set in at the extremes of motion.  There 
was no incoordination, and only slight weakness and 
fatigability.  There was no abnormal movement or instability.

Rotation of the spine was from zero to 30 degrees on the 
right and from zero to 35 degrees on the left.  There was no 
pain on movement, incoordination, weakness, fatigability, 
abnormal movement, or instability.

Regarding the spine in general, the examiner remarked that 
spinal strength and motion were only slightly limited at 
worst.  Speed of motion was within normal limits when the 
veteran felt unobserved.  Movement was slow and belabored 
when observed.  There was no palpable muscle spasm.  
Regarding pain on tapping, the examiner could not obtain 
reliable information.  No neurologic deficits were found.

The examiner indicated that there was no evidence of any 
systemic inflammation of the spine, degenerative changes of 
the spine, or deformity thereof.  Radiologic evidence 
revealed no structural changes of the lumbar spine, and no 
pathology of the lumbar spine was found on X-ray study.

In December 2003, the veteran was involved in a motor vehicle 
accident.  He stated that he hurt his back and neck.  
Hospital records reveal limited neck range of motion.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Discussion 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected low back disability has been 
rated 40 percent disabling by the RO, initially under the 
provisions of Diagnostic Code 5295.  38 C.F.R. § 4.71a 
(2002).

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5235 to 5242 (2004).

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendments discussed 
herein have a specified effective date without provision for 
retroactive application, the amendments may be applied prior 
to its effective date. 

(i.) The former schedular criteria

Rating actions reflect that under the former schedular 
criteria the veteran's low back disability has been evaluated 
by the RO as 40 percent disabling under to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 (2002).  Service connection 5295 
pertains to lumbosacral strain.

Former Diagnostic Code 5295 provided a maximum 40 percent 
evaluation for severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (prior to September 26, 2003).

Because the veteran is already in receipt of the maximal 
rating available under Diagnostic Code 5292, no further 
compensation is warranted under its provisions.  Other 
diagnostic codes that are relevant to the low back and that 
could potentially entitle the veteran to an evaluation in 
excess of 40 percent are inapplicable.  

Diagnostic Code 5285 pertains to vertebral fractures and 
offers ratings in excess of 40 percent.  The veteran, 
fortunately, did not experience such a fracture, and an 
increased rating under the provisions of Diagnostic Code 5285 
is not possible.  38 C.F.R. § 71a, Diagnostic Code 5285 
(prior to September 26, 2003).

Diagnostic Code 5286 pertains to complete bony fixation of 
the spine.  Evaluations greater than 40 percent are available 
under its provisions.  The veteran, however, does not suffer 
from complete bony fixation of the spine, and Diagnostic Code 
5286 is not for application.  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (prior to September 26, 2003).

Diagnostic Code 5289, which relates to ankylosis of the 
lumbar spine, provides for a maximal 50 percent rating.  
Because lumbar spine ankylosis has not been shown, the 
veteran cannot benefit from its provisions.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (prior to September 26, 2003).

The criteria for the evaluation of intervertebral disc 
syndrome have been amended twice during the course of this 
appeal.  The original provisions apply prior to September 23, 
2002.  Subsequent provisions were in effect between September 
23, 2002 and September 25, 2003.  The current provisions 
became effective September 26, 2003.  

The veteran cannot benefit from an evaluation in excess of 40 
percent under any of the versions of the regulations dealing 
with intervertebral disc syndrome because such disability has 
not been diagnosed.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (from September 23, 2002 to September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004) 
(effective September 26, 2003). 

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2004) 
(effective from September 26, 2003).  The Board notes that 
lumbosacral strain now corresponds to Diagnostic Code 5237.

Clearly, a 50 percent evaluation is not warranted under the 
current spinal rating criteria because there is absolutely no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  Id.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Upon review of the record in its entirety, however, the Board 
concludes that no further compensation can be awarded under 
the foregoing codes.  The veteran appears to be exaggerating 
his symptoms and the Board has trouble crediting the 
veteran's assertions as to the extent of his low back 
disability.  In any event, functional loss due to pain and 
weakness beyond that reflected on range of motion 
measurements, weakened movement, excess fatigability, and 
incoordination have not been found.  Indeed, the latest 
evidence suggests that the veteran moves in a quick and 
unencumbered manner.  His low back disability, to the extent 
that it exists, is mild at worst.

As apparent from the foregoing discussion, consideration has 
been given to the potential application of various provisions 
of 38 C.F.R. Parts 3 and 4 whether or not raised by the 
veteran, as required by Schafrath.  However, the Board finds 
no basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of low back disability not contemplated in the currently 
assigned 40 percent rating permitted under the Schedule.

The Board notes that a staged disability rating is not 
warranted.  The veteran's low back symptomatology has not 
exceeded that comprehended by a 40 percent evaluation at any 
time during the appellate period.  See Fenderson, supra.  
Indeed, as clearly reflected in the 2002 examination report, 
it is apparent that the 40 percent rating is far higher than 
the veteran's symptoms actually warrant.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  See also 38 C.F.R. § 4.3; Gilbert, 
supra.


ORDER

The appeal is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


